DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN202041026836, filed on 24 June 2020.

Allowable Subject Matter
Claims 3, 5, 7-15, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 4, 6, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2020/0136963 A1) (hereinafter as Chen) and in further view of Wilkinson et al. (US 2015/0110002 A1) (hereinafter as Wilkinson).

Regarding Claim 1. Chen discloses a computer-implemented method of determining data routes in a hybrid cloud environment through cross-connection tunnels, the method comprising: 
receiving routing configurations including learnt routes (calculated routes) from a local edge router in a private cloud, the received configurations including cross-connection tunnels for the learnt routes (a route server may receive network routes and switch forwarding table from the network switch 402, network switch 402 may be a network router, par [0020]); 
populating (configured) a public cloud table of public cloud learnt routes from the local edge router and the corresponding received cross-connection tunnels for the respective subnets from the local edge router (a public cloud service provider may use a router as an edge network device for a leased line connection, the network edge device which includes a forwarding table, may be shared by many hybrid cloud users, par [0011], a forwarding table is configured includes network routes, par [0020]).
Chen does not explicitly disclose receiving learnt and advertised subnets are included in the calculated routes, and wherein the populated cloud table includes learnt subnets with advertised subnets; 
populating a public cloud table of public cloud advertised subnets with the learnt subnets from the local edge router and the corresponding received cross-connection tunnels for the respective subnets from the local edge router; and
 applying the populated public cloud tables of learnt subnets and of advertised subnets to discover data routes through the cross-connection tunnels of the hybrid cloud environment.
However, Wilkinson in a similar field of endeavor discloses a network device system that creates a more optimal route entry for inter-base traffic including: 
receiving advertised subnets, wherein the populated cloud table includes learnt subnets with advertised subnets (the import route map includes subnets including the IP address, or some other related prefixes, pars [0011], [0065-0068]); 
populating a public cloud table of public cloud advertised subnets with the learnt subnets from the local edge router and the corresponding received cross-connection tunnels for the respective subnets from the local edge router (the route import map is to be utilized by the network device to identify routes distributed according to a routing protocol that are to be installed into a routing table of the network device, the import route map includes a subnet including the IP address, or some other related prefix, pars [0011], and [0065-0068], a service provider network 122B offering particular cloud services to users, or some other public network, par [0050] and abstract); and
 applying the populated public cloud tables of learnt subnets and of advertised subnets to discover data routes through the cross-connection tunnels of the hybrid cloud environment (responsive to the discovering of the one or more remote IP addresses, automatically installing  one or more routes for the discovered one or more remote IP addresses in one or more routing tables of the network device, automatic installing includes utilizing a route import map including the one or more remote IP addresses to limit which routes advertised through the network that will be installed by the network device, par [0114],  These networks may include a packet network 122A (e.g., the Internet), a service provider network 122B offering particular cloud services, or some other public network, par [0050] and abstract, the use of both networks that include clouds services is interpreted as a hybrid cloud network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Wilkinson to include more in-depth network routing information corresponding to the routing configurations. One of ordinary skill in the art before the effective filing date would have been motivated to combine the teachings of Chen/Wilkinson to optimize routes for inter-based traffic for accessing cloud services

Regarding Claim 2. The combined teachings of Chen/Wilkinson teach the method of claim 1, wherein the routing configurations are BGP (Border Gateway Protocol) routing configurations (Chen: the BGP may generally be used for exchanging routes, par [0011]).

Regarding Claim 4, The combined teachings of Chen/Wilkinson teach the method of claim 1, wherein the cross-connection tunnels comprise virtual interfaces (VIFs) (Chen: system may additionally include an input/output (I/O) interface 514 for receiving data packets and communications, par [0030], network connectivity between the on-perm network 102 and a virtual private cloud 112 of the hybrid cloud user 106 in a public cloud 114, par [0011], the I/O interface inherently comprises  virtual interfaces in order to receive and communicate data packets).

Regarding Claim 6. The combined teachings of Chen/Wilkinson teach the method of claim 1, wherein receiving the routing configurations comprises receiving BGP routing configurations from border gateway protocol peers of the local edge router (Chen: a corresponding container in the network switch (router), and each container may be configured to start a boarder gateway protocol (BGP) speaker to establish a BGP session with a BGP endpoint in the IDC and to exchange network routes, pars [0011] and [0022]).

Regarding Claim 16, this non-transitory computer-readable storage medium claim comprises limitations(s) substantially the same, as those discussed in claim 1 above, same rationale of rejection is applicable. Chen further discloses a non-transitory computer-readable storage medium at par [0033].

Regarding Claim 18, this system claim comprises limitations(s) substantially the same, as those discussed in claim 1 above, same rationale of rejection is applicable. Chen further discloses processor(s) and memory at par [0025].

Regarding Claim 19, this system claim comprises limitations(s) substantially the same, as those discussed in claim 6 above, same rationale of rejection is applicable.















Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Dispensa et al. (US 2004/0039840 A1) discloses a method and system for splitting and sharing routing information among several routers acting a single border router.
b) Van Dussen (US 2019/0253274 A1) discloses a network interconnection service. 
c) Hefel et al. (US 2019/0089620 A1) discloses a system for selective route exporting using a source type.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630. The examiner can normally be reached Monday-Friday 10:30 AM-6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER PARRY can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY MEJIA/Primary Examiner, Art Unit 2451